Citation Nr: 1806940	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  15-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for traumatic brain injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2004 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, as the appellant, submitted a written statement to the RO on January 8, 2018, after the case was certified to the Board for appeal.  In it, the Veteran indicated his desire to withdraw his appeal with regard to the issue of a higher rating for TBI.  See 01/05/2018 VA Form 21-4138; 01/08/2018 statement. As such, this appeal has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed



ORDER

The appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


